 Case: 1:20-cv-00194-SNLJ Doc. #: 13 Filed: 01/07/21 Page: 1 of 4 PageID #: 93




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                   SOUTHEASTERN DIVISION

MARIO GLENN-EL,                                    )
                                                   )
                  Plaintiff,                       )
                                                   )
       v.                                          )           No. 1:20-cv-00194-SNLJ
                                                   )
WESLEY FLUHARTY, et al.,                           )
                                                   )
                  Defendants.                      )

                                  MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of plaintiff Mario Glenn-El to be released

from administrative segregation. (Docket No. 12). For the reasons discussed below, the motion

will be denied.

                                            The Motion

       On December 28, 2020, plaintiff filed a motion to be released from administrative

segregation. In the motion, he requests such release in order to research and file a federal habeas

corpus action. (Docket No. 12 at 1). Specifically, plaintiff states that he has five months left of his

one-year limitations period in which to timely file his habeas corpus petition. However, plaintiff

asserts that he has no access to the law library or legal material, and that he is seeking help from

an inmate who works as a law library clerk. Plaintiff alleges that he has been placed in segregation

by defendant Fluharty's wife in retaliation for plaintiffs lawsuit. (Docket No. 12 at 2). As such,

plaintiff asks the Court to release him from segregation.

                                             Discussion

       The Court has construed plaintiffs motion as requesting preliminary injunctive relief. In

determining whether to grant such relief, the Court applies "a flexible consideration of (1) the
 Case: 1:20-cv-00194-SNLJ Doc. #: 13 Filed: 01/07/21 Page: 2 of 4 PageID #: 94




threat of irreparable harm to the moving party; (2) balancing this harm with any injury an

injunction would inflict on other interested parties; (3) the probability that the moving party would

succeed on the merits; and (4) the effect on the public interest." St. Louis Effort/or AIDSv. Huff,

782 F.3d 1016, 1021 (8 th Cir. 2015). See also Dataphase Systems, Inc. v. CL Systems, Inc., 640

F.2d 109, 113 (8 th Cir. 1981).

       In the prison context, a request for injunctive relief must always be viewed with great

caution because "judicial restraint is especially called for in dealing with the complex and

intractable problems of prison administration." Gojf v. Harper, 60 F.3d 518, 520 (8 th Cir. 1995).

For an injunction to issue, "a right must be violated," and the court must determine whether "a

cognizable danger of future violation exists." Id. at 521. Furthermore, the "danger must be more

than a mere possibility." Id. Regarding the issue of whether a situation is ripe for injunctive relief,

the Eighth Circuit has noted that courts "should not get involved unless either a constitutional

violation has already occurred or the threat of such a violation is both real and immediate." Id.

Plaintiff has the burden of proving that an injunction should be issued. See Mgmt. Registry, Inc. v.

A. W Cos., Inc., 920 F .3d 1181, 1183 (8 th Cir. 2019).

       Here, plaintiff has not carried his burden of showing that injunctive relief should be

granted. First, he has not demonstrated a threat of irreparable harm. While he states that being in

administrative segregation has made it difficult to research his federal habeas petition, he has not

demonstrated that he is being kept from filing such petition, or even that he will be in segregation

for another five months, when he asserts that his one-year limitations period will expire.

        Second, the balance of harm in issuing an injunction militates against granting injunctive

relief. Plaintiff is currently incarcerated at the Southeast Correctional Center, and is asking to be

released from administrative segregation, where he has been placed due to a conduct violation.



                                                   2
 Case: 1:20-cv-00194-SNLJ Doc. #: 13 Filed: 01/07/21 Page: 3 of 4 PageID #: 95



However, judicial restraint is called for when dealing with issues of prison administration,

especially issues involving security. Granting plaintiffs request for injunctive relief would require

the Court to overrule the Southeast Correctional Center's security decisions based on extremely

ambiguous factual allegations.

       Third, plaintiff has not shown a likelihood of success on.the merits. He vaguely states that

he has been placed in administrative segregation in retaliation for his filing of the instant action,

but provides no factual support for this contention. Indeed, aside from a brief acknowledgment

that he was segregated due to a conduct violation, there is nothing in the motion to adequately

establish that his confinement to administrative segregation is inappropriate, or that it has resulted

in his being denied access to the courts.

       Finally, plaintiffs motion for injunctive relief fails because the substance of the motion is

not related to the claims in his complaint. That is, plaintiffs complaint concerned alleged

discrimination on the basis of his religion. The request for injunctive relief, however, states that

plaintiff has been wrongfully placed into administrative segregation, and that he is worried about

not meeting the deadline for filing his federal habeas petition. He also. asserts that an individual

who was not named as a defendant in the original complaint has retaliated against him. Because

the claims in the motion are not related to the claims in the complaint, the Court cannot grant the

motion. See Devose v. Herrington, 42 F.3d 470, 471 (8 th Cir. 1994) (explaining that "a party

moving for a preliminary injunction must necessarily establish a relationship between the injury

claimed in the party's motion and the conduct asserted in the complaint"); and Hale v. Wood, 89

F.3d 840, 1996 WL 341206, at *1 (8 th Cir. 1996) (unpublished opinion) (rejecting plaintiffs

request for injunctive relief because he "failed to establish a connection between these injuries and




                                                  3
 Case: 1:20-cv-00194-SNLJ Doc. #: 13 Filed: 01/07/21 Page: 4 of 4 PageID #: 96




the conduct he challenged in his complaint"). For all these reasons, plaintiffs motion for

preliminary injunctive relief must be denied.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for preliminary injunctive relief

(Docket No. 12) is DENIED.

       IT IS FURTHER ORDERED that an appeal from the denial of plaintiffs motion would

not be taken in good faith.

       Dated this 7,¼day o f ~ ~ "''I                 , 2021.
                  -               /




                                                STEifHEN N. LIMBAUGH, JR.
                                                SENIOR UNITED STATES DISTRICT JUDGE




                                                  4
